Citation Nr: 1009642	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-36 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1961 until June 
1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that the June 2007 rating decision also 
denied a claim for a rating increase for the Veteran's 
service-connected bronchial asthma.  However, no notice of 
disagreement was filed in regards to that decision and that 
claim is thus not currently before the Board.  The Board 
further notes that the Veteran's October 2007 notice of 
disagreement was filed within a year of the June 2007 rating 
decision.  The Board has deemed this notice of disagreement 
to refer to the June 2007 rating decision, rather than the 
September 2007 rating decision specified by the Veteran.


FINDING OF FACT

The Veteran's diabetes mellitus is not manifested by a 
regulation of activities.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review, the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the appellant in 
March 2007, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him that the 
evidence must support a worsening of his disability to 
substantiate the claim.  The letter also informed him of VA's 
duty for obtaining pertinent evidence under federal control 
and that it would aid him in obtaining pertinent evidence not 
under federal control, but that it was his responsibility to 
obtain such evidence.  

Moreover, with respect to the Dingess requirements, the 
appellant was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2007.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
identified private medical records.  The Veteran has 
submitted statements and private medical records.  

In addition, he was afforded a VA medical examination in 
March 2007, which provided specific medical opinions 
pertinent to the issue on appeal.  No evidence of record 
indicates that the Veteran's service-connected disability has 
since worsened and the Veteran has not made such a claim.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

Under Diagnostic Code 7913, a 20 percent evaluation is 
warranted if diabetes mellitus requires insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent evaluation would require 
insulin, a restricted diet, and regulation of the Veteran's 
activities (avoidance of strenuous occupational and 
recreational activities).  A 60 percent evaluation would 
require insulin, a restricted diet, a regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, and 
complications that would not be compensable if separately 
evaluated.  Finally, a 100 percent evaluation would require 
more than one injection of insulin daily, a restricted diet, 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, and either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Merits of the Claim

The Veteran contends that his service-connected diabetes 
mellitus, type II, is more severe than indicated by the 20 
percent evaluation previously granted him.  The Veteran has 
also contended, as indicated in his November 2008 VA Form 9, 
that he has been advised on the regulation of his activities.

The Board notes that for rating purposes, under Diagnostic 
Code 7913, the regulation of the Veteran's activities 
involves the avoidance of strenuous occupational and 
recreational activities.  

The Veteran's VA outpatient treatment records generally 
indicate treatment for diabetes mellitus, type II.  For 
example, a July 2007 VA outpatient treatment record noted 
that the Veteran's diabetes mellitus, type II, was treated 
with insulin.  

A VA examination was provided to the Veteran in March 2007.  
The examiner noted that the Veteran was on multiple 
medications, including insulin.  The Veteran denied 
hypoglycemia and ketoacidosis, as well as hospitalization for 
diabetes or diabetic related complications.  The examiner 
found the Veteran to be tolerating his medications well, and 
noted that despite being on a diet, that the Veteran gained 
20 pounds in the past year.  The examiner also found the 
Veteran to not be restricted to activity on account of 
diabetes.  

The Veteran's private medical records also generally indicate 
continued treatment for diabetes mellitus, but do not 
indicate that any of his physicians have restricted his 
activities due to his diabetes.  For example, an October 2005 
private medical record, by Dr. J.A., indicated that the 
Veteran needed to aim for an increase in daily activities and 
fitness.  In an October 2006 private medical record, Dr. J.A. 
indicated a plan including a restricted diet for the Veteran, 
but did not indicate a restriction of activities.  A December 
2006 private medical record, by Dr. J.A. also noted that the 
Veteran engaged in a minimal activity level, but did not 
indicate that such an activity level was prescribed.  In 
January 2007, Dr. J.A. found one of the Veteran's risk 
factors to include that he had a sedentary lifestyle, thus 
indicating that the Veteran's lack of physical activity was a 
risk factor to his diabetes, rather than a doctor 
prescription.  

The evidence demonstrates that the Veteran is clearly being 
treated for diabetes with medication and dietary 
restrictions.  The record, however, does not indicate that he 
requires the regulation of his activities due to his 
diabetes, such that a 40 percent evaluation could be granted.  
Although the Veteran has stated that he is limited in his 
physical activities, his medical examiners have not reported 
any limitation in his activities due to his diabetes 
mellitus.  

In adjudicating a claim, the Board must assess the competence 
and credibility of the Veteran. See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001). 

The March 2007 VA examiner specifically found the Veteran to 
not be restricted to activity on account of his diabetes, 
though the VA examiner noted that the Veteran's diabetes 
mellitus, type II, was treated with a combination of 
medications, including insulin, and diet.  None of the 
Veteran's medical records have indicated that he has been 
ordered to have his activities restricted due to that 
disability.  

The Board finds the numerous medical records, including the 
March 2007 VA examination findings, to be more probative and 
credible as to the question of whether the Veteran has 
physical activities have been prescribed by a doctor, than 
the Veteran's unsupported assertions regarding restriction of 
activities.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the Veteran).  Such records are more 
reliable, in the Board's view, than the unsupported 
assertions made in connection with his claim for monetary 
benefits from the government.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's 
testimony simply because the Veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence).  No evidence of record indicates that any of the 
Veteran's doctors have made such a prescription.  Indeed, the 
evidence of record indicates the opposite, that there is no 
such regulation and that his doctors have indicated that he 
should increase his activity.  

Therefore, the Veteran does not meet the criteria for the 
next higher 40 percent evaluation.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 
58 (1991). Accordingly, the Board concludes that an 
evaluation in excess of 20 percent for diabetes mellitus is 
not established.

Finally, the disability does not warrant referral for extra-
schedular consideration. In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). 
There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008). First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule. Id. If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms." Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization). If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating. Id . The Board finds that no exceptional or 
unusual factors are in evidence, such as marked interference 
with employment or frequent periods of hospitalization due to 
diabetes mellitus, type II, which would warrant referral for 
consideration of an extraschedular evaluation.  

 
[Continued on the next page]  
ORDER

An evaluation in excess of 20 percent for diabetes mellitus, 
type II, is denied.  


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


